Concurring Opinion by
Judge Crumlish, Jr. :
I am in agreement with Judge Mencer’s conclusion which reads as follows: “. . . [I]n the absence of bad faith, fraud or abuse the Department of Public Welfare may exercise its discretion in administering all of its public assistance programs to achieve the most equitable distribution of benefits for those in need. Here; in addition to there being no evidence of bad faith, fraud or abuse, there was simply no compliance by Mrs. Travis with the provisions of the regulation in question and, therefore, no evidence in the record to support her claim of eligibility for the benefit she seeks. Further, we find no authority, statute or case that would create a duty on the County Board of Public Assistance to do more than was done for Mrs. Travis and her children in this case.” It is clear that there was no legal duty to perform the functions requested by Mrs. Travis and her claim was properly dismissed. However, I am constrained to go beyond the legal disposition of this claim and make mention of the moral and practical ramifications involved herein.
I have found that all too often in the adndnistration of the Commonwealth’s programs designed to benefit its citizens, the needs of these beneficiaries give way to the strict adherence to agency policies and guidelines. The very people engaged to aid the disadvantaged are hindered in the best performance of their duties by the unnecessary rigidity of the decision making apparatus inherent in the American bureaucracy. Governments seem afraid to allow their grass roots employees to deal with people as people with individual needs and problems. This seems especially true in the area of public assistance.
*119The implementation, of public welfare systems in this country, including that in Pennsylvania, seem premised on the philosophy that each applicant should be channeled through to receive any “hand-out” to which he or she can prove entitlement. This loses sight of the fact that welfare is not a “hand-out” system but a program designed to rehabilitate or maintain those persons not able to rehabilitate or maintain themselves. By doing this, we hope to enhance the public welfare of this entire nation.
But rehabilitation and economic and social stability cannot be channeled through rigid programs. It must be the purpose of every welfare agency in this country to attack and solve the problems of every disadvantaged individual. They must not hide behind the facade of policy or power structure to avoid helping any individual reaching for help.
Admittedly, the County Board of Public Assistance had no legal duty to aid Mrs. Travis in her attempt to qualify for educational trust benefits. It had no duty to see that her application was properly processed to finality. But it should have wanted to see her qualify, if a,t all possible. It should have wanted to help in Mrs. Travis’ own individual and unique situation. The Board should not erect prohibitive safeguards against the misappropriation of welfare funds by strict regulation of their availability but rather should tailor procedure and funds to the needs of the individual. This must necessarily entail, therefore, the painstaking effort of understanding in solving the problems of every individual recipient.
While the courts of this Commonwealth are powerless to compel thoughtful administration of the state’s public assistance programs, it is not powerless to speak out for the welfare of its citizens. Thus, while this claim cannot find a legal solution to the problem, it *120does place the problem once again before the administrators who are capable of solving it in an effort to maintain the high degree of professionalism of which they are so proud.
I concur.